CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) 3.100% InterNotes® Due March 15, 2013 Calculated in accordance with Rule 457(r) under the Securities Act of 1933. The amount in this column has been transmitted to the SEC in connection with the securities offered by means of this pricing supplement.  Filed Under Rule 424(b)(3), Registration Statement No. 333-155631 Pricing Supplement Number 198 Dated 09/08/2009 (To: Prospectus Dated November 24, 2008 and Prospectus Supplement Dated: November 26, 2008) CUSIP Number Principal Amount Selling Price Gross Concession Net
